—Judgment, Supreme Court, New York County (Alfred Donati, J.), rendered July 1, 1996, convicting defendant, after a jury trial, of criminal sale of a controlled substance in the third degree, and sentencing him, as a second felony offender, to a term of 8 to 16 years, unanimously affirmed.
In its Sandoval ruling, the court properly exercised its discretion in balancing the probative nature of defendant’s prior narcotics convictions against the possibility of undue prejudice and appropriately permitted the People to elicit these convictions without revealing that they occurred in close proximity to the instant crime (People v Torres, 227 AD2d 242, lv denied 88 NY2d 996; see also, People v Pavao, 59 NY2d 282; People v Rahman, 62 AD2d 968, affd 46 NY2d 882). In any event, any error in this respect would have been harmless in light of the overwhelming evidence of defendant’s guilt (see, People v Williams, 56 NY2d 236).
We perceive no abuse of sentencing discretion. Concur— Milonas, J. P., Williams, Tom, Andrias and Saxe, JJ.